                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA


OLEUM AMERICA LLC                                    CIVIL ACTION


VERSUS                                               NO: 17-1421


VIRGIE STELLY ET AL.                                 SECTION: “H”




                            ORDER AND REASONS
      Before the Court is Plaintiff’s Motion for Reconsideration or Entry of
Final Judgment (Doc. 28). For the following reasons, the Motion is DENIED.


                                 BACKGROUND
      Plaintiff Oleum America, LLC (“Oleum”) brought this action seeking a
declaration that a lease agreement with Defendants remained in effect.
Defendants sought a declaration that the agreement had been terminated and
that Plaintiff was trespassing on their property. 1 After considering summary
judgment motions from both parties, this Court ruled in Defendants’ favor and

      1 Defendants are landowners Marion Elizabeth Berry, Marion Stelly Berry, Michael
George Berry, Patrick George Berry, Randy James Stelly, Rodney Joseph Stelly, Jr., and
Virgie Bertrand Stelly.
                                           1
held that the lease had terminated on October 15, 2017. It did not, however,
enter summary judgment on Defendants’ trespass claim because Defendants
failed to carry their burden to prove such. That claim remains pending before
this Court.
       Shortly after this Court entered judgment in Defendants’ favor, Plaintiff
filed the instant Motion for Reconsideration, or in the alternative, for Entry of
a Final Judgment. The Court considers its arguments below.


                                LEGAL STANDARD
       A. Motion for Reconsideration
       A Motion for Reconsideration of an interlocutory order is governed by
Federal Rule of Civil Procedure 54(b), which states that: “[A]ny order or other
decision, however designated, that adjudicates fewer than all the claims or the
rights and liabilities of fewer than all the parties does not end the action as to
any of the claims or parties and may be revised at any time before the entry of
a judgment adjudicating all the claims and all the parties’ rights and
liabilities.” “Under Rule 54(b), ‘the trial court is free to reconsider and reverse
its decision for any reason it deems sufficient, even in the absence of new
evidence or an intervening change in or clarification of the substantive law.’” 2
“‘[T]he power to reconsider or modify interlocutory rulings is committed to the
discretion of the district court, and that discretion is not cabined by the
heightened standards for reconsideration’ governing final orders.’” 3

       2  Austin v. Kroger Texas, L.P., No. 16-10502, 2017 WL 1379453, at *9 (5th Cir. 2017)
(quoting Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).
        3 Id. (quoting Saint Annes Dev. Co. v. Trabich, 443 Fed.Appx. 829, 831–32 (4th Cir.

2011)).
                                               2
          B. Motion for Entry of Judgment
          Rule 54(b) states that:
          When an action presents more than one claim for relief—whether
          as a claim, counterclaim, crossclaim, or third-party claim—or
          when multiple parties are involved, the court may direct entry of
          a final judgment as to one or more, but fewer than all, claims or
          parties only if the court expressly determines that there is no just
          reason for delay.
According to the Fifth Circuit, “[o]ne of the primary policies behind requiring
a justification for Rule 54(b) certification is to avoid piecemeal appeals.” 4 Rule
54(b) judgments are not favored and should be awarded only when necessary
to avoid injustice. 5 “A district court should grant certification [in a Rule 54(b)
case] only when there exists some danger of hardship or injustice through delay
which would be alleviated by immediate appeal; it should not be entered
routinely as a courtesy to counsel.” 6 The threshold inquiry for this Court, then,
is whether “there is no just reason for delay.” 7 This determination is within the
sound discretion of the district court. 8 In making this determination, the
district court must weigh “the inconvenience and costs of piecemeal review”
against “the danger of denying justice by delay.” 9




          4   PYCA Indus., Inc. v. Harrison Cnty. Waste Mgmt., 81 F.3d 1412, 1421 (5th Cir.
1996).
          5   Id.
          6   Id. (citing Ansam Assocs., Inc. v. Cola Petroleum, Ltd., 760 F.2d 442, 445 (2d Cir.
1985)).
         See Ackerman v. FDIC, 973 F.2d 1221, 1224 (5th Cir. 1992).
          7

         Id.
          8
       9 Road Sprinkler Fitters Local Union v. Cont’l Sprinkler Co., 967 F.2d 145, 148 (5th

Cir. 1992) (quoting Dickinson v. Petroleum Conversion Corp., 338 U.S. 507, 511 (1950)).
                                            3
                            LAW AND ANALYSIS
      A. Motion for Reconsideration
      In support of its motion for summary judgment, Plaintiff argued that the
lease agreement at issue had a fixed term of one year with the option for
Plaintiff to renew for one-year periods at its sole discretion. It argued that its
option to renew was capped only by the first paragraph of Louisiana Civil Code
article 2679, which prohibits leases with a duration longer than 99 years.
Plaintiff contended that it had tendered payment to renew the lease for an
additional year, and Defendants therefore could not terminate the agreement.
      The Court held, however, that because the agreement did not provide for
a maximum duration and allowed Plaintiff to renew the lease in perpetuity at
its sole discretion, Louisiana law provides that the lease’s term shall be month
to month. It further held that Defendants gave Plaintiff ample notice of their
intent to terminate the agreement, and the termination was therefore effective
on October 15, 2017.
      Plaintiff now argues, despite its original position, that the lease does in
fact have a maximum duration. It argues that the lease’s duration is tied to
the continuous production of saltwater from the well at issue. Plaintiff,
however, has not pointed this Court to any language of the agreement that
supports such a finding. Rather, the agreement expressly confers on Plaintiff
the option to extend the agreement by one-year periods in perpetuity. This
Court is not inclined to read into the agreement a limit to this express provision
where none is expressed. Accordingly, this Court declines to reconsider its
previous holding.


                                        4
      B. Motion for Entry of Judgment
      Next, Plaintiff asks this Court to enter final judgment on its summary
judgment ruling pursuant to Federal Rule of Civil Procedure 54(b). Plaintiff
argues that because only Defendants’ trespass claim remains pending, there is
no just reason for delay of an appeal of the Court’s ruling regarding the lease
termination. Plaintiff notes that a reversal on appeal would end the lawsuit
and avoid a trial on the trespass issue.
      The Fifth Circuit has expressly stated that “[a] district court should
grant certification [in a Rule 54(b) case] only when there exists some danger of
hardship or injustice through delay which would be alleviated by immediate
appeal.” 10 Plaintiff has not identified any hardship that would be relieved by
an immediate appeal. While the cost of trial may be avoided in the event of a
reversal on appeal, an affirmance on appeal would result in piecemeal appeals,
duplicating their cost. Accordingly, Plaintiff has not shown that there is no just
reason for delay.


                                     CONCLUSION
      For the foregoing reasons, Plaintiff’s Motion is DENIED.


                           New Orleans, Louisiana this 10th day of April, 2019.


                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE


      10   PYCA Indus., Inc., 81 F.3d at 1421.
                                                 5
